Citation Nr: 1540778	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his polyneuropathy was caused by his service-connected Type II diabetes mellitus.  The Board finds that additional development is necessary prior to appellate review.

In May 2011, a VA examiner found that alcohol use was a more likely cause of    the Veteran's polyneuropathy than diabetes, given the duration of the Veteran's diabetes and the extent of hyperglycemia.  However, the examiner did not address the question of whether the Veteran's polyneuropathy was aggravated by his service-connected diabetes.  As secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, an additional opinion that includes a discussion of whether the Veteran's polyneuropathy has been aggravated by his Type II diabetes mellitus must be obtained.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015). 

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain relevant VA treatment records from September 2013 to the present.

2. After the above has been completed to the extent possible, return the claims file to the May 2011 VA examiner, if available.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After reviewing the claims file, the examiner should provide an opinion as to whether it      is at least as likely as not (50 percent probability or greater) that the Veteran's polyneuropathy has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his diabetes mellitus.  The examiner should explain why or why not.  If the examiner finds that the Veteran's polyneuropathy has been permanently worsened beyond 
normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the polyneuropathy.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

If the physician who provided the May 2011 medical opinion is not available, the claims file should be forwarded to another physician to provide the requested opinions.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




